“"" "Case 3:17-cr-01844-CAB Document 49 Filed 01/15/20 PagelD.157 7 Page: Lots

 
  

 

 

 

   

 

 

 

 

 

 

 

 

 

AO 245B (CASD Rev. 1/19) ) Judgment i ina Criminal Case . : re pope A
UNITED STATES DISTRICT COURT}. | inn gry ||
SOUTHERN DISTRICT OF CALIFORNIA CLERK, Gans rie eT CGE T :
: . . : S0uU7 HERN bes CE I , ur 7
UNITED STATES OF AMERICA JUDGMENT IN A CRIME ici sistent
: ‘ ¥. ‘ . : : ‘NAL CASRY neu,»
SO (For Offenses Committed On or After November 1, 1987) 9 ~~"
_ JOHN WORKMAN (1) Case Number: 17¢R1844-CAB
° | SHAUN KHOJAYAN — , |
nto Defendant's A\
USM Number 63197298 Mendant'sAtomey FILED |
o- | Me bane
THE DEFENDANT: — : Oe | JAN T 5 2020.
pleaded guiltyto counts) _ONE (1) OF THE ONE-COUNT INFORMATION _| co MR ESESTEREEOURT
- BY Shy DEPUTY | -

[) was found guilty on count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offerise(s): ok

 

 

. Count

Title & Section Nature of Offense oe Number(s)
- 18 USC 371; 18 USC CONSPIRACY TO- COMMIT HEALTH CARE FRAUD, Dd

981(a)(1)(C) and 28 USC HONEST SERVICES MAIL FRAUD AND VIOLATE THE
' 2461(c) oe TRAVEL ACT; and CRIMINAL FORFEITURE

The defendant is sentenced as provided in pages 2 through _ § of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

() The defendant has been found not guilty on count(s)

[] Count(s) "is dismissed on the motion of the United States.

 

Assessment : $100.00
Qo

[C IVTA Assessment*: $
" “Justice for Victims of Trafficking Act of 2015, Pub. L. No, 114-22.

No fine _ &l Forfeiture pursuant to order filed 10/18/2017 , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address unti! all'fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendarit must notify the ¢ court and United States Attomey of
any material change in the defendant’ s economic circumstances. .

Se Sentence

  

 

 
 

Date of Impo

 

 

 

 

 

 

 

i have executed within, aa HON. Cathy ‘Ann Bencivengo
Judgement and Commitment on_| \GICezo UNITED STATES DISTRICT JUDGE
United States as
By:

 

USMS Criminal Section <3

 

 
-
¥

AO 2458 (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: JOHN WORKMAN (1) a | —. * ”‘Judginent - Page 2 of 5
CASENUMBER: —17CR1844-CAB :

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
TIME SERVED (ONE (1) DAY)

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court tmakes the following recommendations to the Bureau of Prisons:

OF

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
| C] at ; A, M. on

 

 

QO as notified by the United States Marshal.
0 The defendant must surrender for service of sentence at the institution designated by the Bureau of
- Prisons:
C] onor before
1) as notified by the United States Marshal. .
C) as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
[have executed this judgment as follows:
Defendant delivered on . | to
at a _ of , with a certified copy of this judgment.
' UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

17CR1844-CAB
7" Case 3:17-cr-01844-CAB Document 49 Filed 01/15/20 PagelD.159 Page 3 of 5

AO 245B (CASD Rev. 1/19) Judginent in a Criminal Case

 

DEFENDANT: JOHN WORKMAN (1) Judgment - Page 3 of 5
CASE NUMBER: 17CR1844-CAB ,

SUPERVISED RELEASE

_ Upon release front j imprisonment, the defendant will be on supervised release for a term of:

THREE @) YEARS.

7.

MANDATORY CONDITIONS:

The defendant must not commit another federal, state or local crime.
The defendant must not unlawfully possess a controlled substance. -
- The defendant must not illegally possess a controlled substance: The defendant must refrain from any unlawful use of a

controlled substance. The defendant must submit to.one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
-than 4 drug tests per month during the term of supervision; unless otherwise ordered by the court.

(The above drug testing condition is suspended, based on the court's determination that the defendant poses a low

risk of future substance abuse. (check if applicable} .

([iThe defendant must make restitution in accordance with 18 U.S. C. §§ 3663 and 3663A or any other statute authorizing
a sentence of restitution. (check if applicable)
xIThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
OThe defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
the location where the defendant resides, works, is a i student, or was convicted of a qualifying offense. (check if
applicable) .
[The defendant must participate j in ani approved program for domestic violence. (check if applicable)

The defendant must ‘comply with the standard conditions that have e been adopted by this court as weil as with a any other
conditions on the attached page.

17CR1 844-CAB -

 
Case 3:17-cr-01844-CAB Document 49 Filed 01/15/20 PagelD.160 Page 4 ofp

- AO 245B (CASD Rey. 1/19) Judgment in a Criminal Case

 

DEFENDANT: JOHN WORKMAN (1) } . ~"* Judgment - Page 4 of 5

- CASENUMBER: | 17CR1844-CAB

STANDARD CONDITIONS OF SUPERVISION

As part of the defendant's supervised release, the defendant must comply with the following standard conditions of

-supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior |

while on supervision and idenitify the minimum tools needed by probation . officers to keep informed, report to the

Cc

1.

9,

ourt about, and bring about improvements in the defendant’s conduct and condition,

The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
hours of their release from imprisonment, unless the probation officer instracts the defendant to report to a different probation
office or within a different time frame,

. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
as instructed. oS co

The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
gotting permission from the court or the probation officer,

The defendant must answer truthfully the questions asked by their probation officer.

The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
anything about their living arrangements (such as the people living with the defendant), the defendant must notify the

probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
‘unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or _
expected change, . , - .

_ The defendant must allow the probation officer to visit them ‘at any time at their home or elsewhere;.and the defendant must
permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
view. , _

The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the

~ defendant works ot anything about their work (such as their position or their job responsibilities), the defendant must notify the

probation officer at least.10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
dus to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware ofa
change or expected change. mo,

The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
first getting the permission of the probation officer. - oS -:

. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours. »

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,

1

anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
as nunchakus or tasers). - | .

1. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation

officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
The probation officer may contact the person and confirm that the defendant notified the person about the risk,

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision,

17CR1844-CAB

 
7?" Case 3:17-cr-01844-CAB Document 49 Filed 04145720 PagelD.161 Page 5 of 5

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: - JOHN WORKMAN (1) : i ~ Judgment - Page 5 of 5 _
CASE NUMBER: __ 17CR1844-CAB | | |

SPECIAL CONDITIONS OF SUPERVISION

1, Be monitored for a period of 240 days, with the location monitoring technology at the discretion of
the probation officer. The offender must abide by all technology requirements and must pay all or .
part of the costs of participation in the location monitoring program, as directed by the court and/or
the probation officer. In addition to other court-imposed conditions of release, the offender’s
movement in the community must be restricted as specified below:

‘(Home Detention)

You are restricted to your residence at all times except for employment; education; religious-services;
‘medical, substance abuse, or mental health treatment; attorney. visits; court appearances; court-

ordered obligations; or other activities as preapproved by the probation officer.

‘2, Submit your person, property, house, residence, vehicle, papers, [computers (as defined in 18 U.S.C, ~
Sec. 1030(e)(i)), other electronic communications or data storage devices or media,] or office, to.a
seatch conducted by a United States Probation Officer, Failure to submit to a search may be grounds
for revocation of release. The officer must warn any other occupants that the premises may be subject
to searches pursuant to this condition, An officer may conduct a search pursuant to this condition only
when reasonable suspicion exists that the offender has violated a condition of his supervision and that
the areas to be ‘searched contain evidence of this violation. Any search must be conducted at a
reasonable time and in a reasonable manner. -

3. Be prohibited from opening.checking accounts or incurring new credit charges or opening additional
tines of credit without approval of the probation officer, SO

4, Provide complete disclosure of personal and business financial records to the probation officer as
requested, - ,

5. Shall: be prohibited from engaging in employment as a marketer, manager, or consultant for any
~ medical or psychology group. . " ,

6. Notify. the Collections Unit, United States Attorney’s Office, of any interest in property obtained,
directly or indirectly, including any interest obtained under any other name, or entity, including a trust,

' partnership or corporation until the fine or restitution is paid in full.
7. Notify the Collections Unit; United States Attorney’s Office, before transferring any interest in

property owned, directly or indirectly, including any interest held or owned under any other name, or
entity, including a trust, partnership or corporation. - |

H

, | oo: | | — 19CR1844-CAB

 
